                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

MARTHA EVANS                                                                        PLAINTIFF

VERSUS                                          CIVIL ACTION NO. 3:19-cv-318-CWR-MTP

NANCY A BERRYHILL,
Commissioner of Social Security                                                    DEFENDANT

                                            ORDER

       THIS MATTER is before the Court for case-management purposes. Plaintiff filed this

social security appeal on May 6, 2019. Pursuant to Federal Rule of Civil Procedure 4(m),

Plaintiff had ninety days, or until August 5, 2019, to serve process on Defendant and file proof

thereof with the Court. Plaintiff has yet to serve process on Defendant but filed an Amended

Complaint [4] on August 1, 2019 that added no new defendants.

       Filing an amended complaint does not restart the clock for purposes of serving

defendants that were already named in the original complaint. Fox v. United States, 2012 WL

639915, at *1 (S.D. Miss. Feb. 27, 2012) (citing Bolden v. City of Topeka, Kan., 441 F.2d 1129,

1148-49 (10th Cir. 2006)). Plaintiff did not name any new defendants in her Amended

Complaint [4] and the obligation to serve Defendant by August 5, 2019 was not relieved by the

filing of an amended complaint. Plaintiff shall, therefore, serve Defendant and file proof of

service or show cause why this matter should not be dismissed for failure of service by

September 3, 2019.

       SO ORDERED, this the 19th day of August, 2019.
                                             s/Michael T. Parker
                                             United States Magistrate Judge
